Citation Nr: 1434790	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial evaluations for posttraumatic stress disorder with cyclothymic disorder, evaluated as 10 percent disabling prior to January 18, 2011, and as 30 percent disabling from that date.

2.  Entitlement to an initial compensable evaluation for acne vulgaris.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 2004 to January 2007.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in June 2010.  A transcript of the hearing has been associated with the record.

In October 2010, the Board denied higher ratings for trochanteric bursitis of the right hip, bilateral wrist tendonitis, and lumbosacral strain.  It also remanded the issues of entitlement to service connection for headaches, PTSD, a bilateral elbow disability, a bilateral knee disability, a bilateral ankle disability, a bilateral shoulder disability, and a left hip disability; and entitlement to higher initial evaluations for cyclothymic disorder and acne.

While the appeal was in remand status, a May 2012 rating decision granted service connection for the claimed ankle, knee, shoulder, elbow, and left hip disabilities, as well as for headaches.  Because this constitutes a full grant of the benefit sought, these issues will not be further addressed by the Board.  The Agency of Original Jurisdiction (AOJ). also granted service connection for PTSD, noting in an April 2012 statement of the case that cyclothymic disorder was combined with PTSD and assigned a 30 percent evaluation.  

The issue of entitlement to a higher initial evaluation for PTSD with cyclothymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

Acne vulgaris is manifested by superficial acne lesions with pustules and papules, covering no more than 10 percent of total body surface and less than 5 percent of exposed skin.


CONCLUSION OF LAW

The criteria for an initial compensable rating for acne vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.118, Diagnostic Code (DC) 7801, 7802, 7803, 7804, 7805, 7828 (2008, 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Letters dated in February 2007 discussed the evidence necessary to support a claim for service connection.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.

Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board further notes that this is a case in which the Veteran has challenged the initial evaluation assigned following the grant of service connection for acne vulgaris.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate examinations.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was explained during the hearing and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran's acne has been evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7828, which contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating contemplates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  A 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118, DC 7828.  The Veteran's disability could also be rated as disfigurement of the head, face, or neck under DC 7800, or scars under DCs 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability. 

 Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length. 
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. 
Surface contour of scar is elevated or depressed on palpation. 
Scar is adherent to underlying tissue. 
Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.). 
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.). 
Underlying soft tissue is missing in an area exceeding 6 square inches (39 sq. cm.). 
Skin is indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

 Diagnostic Code 7800 provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008). 

The criteria under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, were revised effective October 23, 2008.  The new regulations were specifically limited to claims filed on or after October 23, 2008, unless the Veteran requests review under the revised criteria.  Here, the Veteran's initial service connection claim for acne (from which the initial rating action stems) was received in 2007, and review under the revised criteria was not requested.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.  In any event, as applied to this case, the difference between the old and new versions of DC 7800 does not cause a different result, and DC 7828 relating to acne was not amended.

The record reveals that on separation from service, the Veteran reported that his acne flared up when he shaved.  He additionally reported that he had not sought treatment, but indicated that he would seek VA disability for acne.  

On VA general medical examination in March 2007, the Veteran's skin was normal.  

On VA skin examination in July 2007, the Veteran reported that he began to have a pruritic rash on his back while in Iraq in 2006.  He denied undergoing treatment in service, as well as current treatment.  The examiner noted that the Veteran had lesions consistent with superficial acne vulgaris on his back, chest, and face, with multiple one to three millimeter pustules and papules of those areas.  He stated that the lesions affected 10 percent of the total body surface and less than 3 percent of the exposed skin.  The diagnosis was acne vulgaris.  The examiner noted that eczema was not found.

During a May 2008 RO hearing, the Veteran testified that he had acne on his back.  He denied current treatment.  

During his June 2010 hearing before the undersigned, the Veteran testified that his acne was mainly located in the area of his shoulder blades.  He noted that he used an over the counter cream for relief of irritation and itching.  

On VA examination in November 2011, the Veteran's history was reviewed.  He reported that current treatment was application of Vaseline to the back.  Physical examination revealed a superficial pin-head sized macular rash on the back consistent with eczema.  There was no acne on the face or neck.  There were three lesions consistent with superficial acne on the left side of the Veteran's back, over the left scapula.  There were no pustules, and no scarring.  The superficial acne covered less than 1 percent of the back and less than 1 percent of total body surface.  

Having carefully reviewed the record pertaining to this claim, the Board has determined that a compensable evaluation is not warranted for the Veteran's acne.  In this regard, the Board notes that a compensable evaluation under the criteria for acne requires evidence demonstrating deep acne affecting less than 40 percent of the face and neck or deep acne on other than the face and neck.  The record demonstrates that the Veteran's acne is not deep.  Rather, it has been described as superficial by two VA examiners.  Thus, the requirements for a compensable evaluation under the criteria for acne are not met.  

The Board has also considered whether a compensable evaluation is warranted under the criteria for evaluation of scars.  However, the medical evidence of record does not demonstrate deep scarring, superficial scars exceeding 144 square inches, instability, pain, or functional limitation associated with the Veteran's acne.  As such, a compensable evaluation is also unavailable under the criteria for rating scars.   

The Board has considered the Veteran's own statements regarding the severity of his acne.  However, as noted, the medical evidence of record consistently describes the Veteran's acne as superficial and does not attribute any significant scarring or functional limitation to the disability.  

In short, the Board finds that, based on the above evidence, a compensable disability rating is not warranted for the Veteran's acne.  The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a compensable rating for a shrapnel fragment scar on the Veteran's upper right arm must be denied.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's acne vulgaris with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Any associated symptoms (pyrosis and dysphagia) he has experienced as a result of his skin disability are specifically included in the rating criteria.  Id. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his acne vulgaris renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial compensable evaluation for acne vulgaris is denied.


REMAND

The Veteran seeks a higher evaluation for his service-connected psychiatric disorder, characterized as PTSD with cyclothymic disorder.  A VA examination was most recently conducted in April 2011.  At that time, the examiner indicated that the Veteran's psychiatric symptoms were productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  Since then, more recent VA outpatient treatment records have been added to the Veteran's electronic file.  They include records of treatment at the San Diego VA Medical Center, including the report of a September 2013 session after which the provider indicated that the Veteran did not seem to meet the criteria for any Axis I disorder at that time.  He indicated that the Veteran would be seen the following month.  Subsequent records are not associated with the claims file.  Because there appear to be outstanding records, and because the more recent records indicate a material change in the severity of the Veteran's psychiatric disorder, the Board concludes that remand is necessary to obtain outstanding records and a current examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records for the period from September 2013 to the present, to specifically include all records of treatment for the Veteran's psychiatric disorder.  All efforts to obtain the additional evidence must be documented in the claims folder. 

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD with cyclothymic disorder.  The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD with cyclothymic disorder.  The examiner should discuss how the Veteran's service-connected psychiatric disorder has impacted his employment and activities of daily living.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


